     Case 3:20-cv-00664-BEN-MDD Document 21 Filed 11/17/20 PageID.173 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    CHRIS LANGER,                                      Case No.: 3:20-cv-0664-BEN-MDD
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12    v.                                                 MOTION TO DISMISS
13    YQUEM EQUITY CORPORATION, a
                                                         [ECF No. 19]
      California Corporation,
14
                                      Defendant.
15
16         Pursuant to Federal Rule of Civil Procedure 41(a)(2), the parties move to dismiss
17   this action with prejudice as to all parties. The motion is GRANTED. Each party shall
18   bear its own costs, expenses, and fees.
19         IT IS SO ORDERED.
20
21   DATED: November 17, 2020                        _______________________________
22                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
23
24
25
26
27
28
                                                     1
                                                                            3:20-cv-0664-BEN-MDD
